Citation Nr: 0124096	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  99-16 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder of the eyes, 
characterized as Reiter's syndrome with photosensitivity of 
the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served in active service from 
July 1978 to September 1998.

The Board notes that in a March 1999 rating decision, the 
veteran was granted service connection for strain of the 
right hip and was awarded a 0 percent evaluation for such 
disability.  The August 1999 substantive appeal timely 
perfected an appeal regarding this issue.  Subsequently, an 
August 2000 rating decision recharacterized the veteran's 
disability to arthritis of the right hip, and increased the 
award to a 10 percent rating.  Lastly, in a September 2000 
statement, the veteran indicated that he was satisfied with 
the status of his claim/issue regarding arthritis of the 
right hip.  As such, the only issue before the Board is that 
set forth in the title page of this decision.  See 38 C.F.R. 
§ 20.204 (2001).

In addition, the Board notes that, in the August 1999 
substantive appeal, the veteran requested an appeal hearing 
before a traveling member of the Board.  As such, a hearing 
was scheduled for September 17, 2001.  However, in a 
statement received via fax in September 6, 2001, the veteran 
indicated that he wished to withdraw his hearing request and 
that his case should be forwarded to the Board for 
consideration.  As the veteran's request for an appeal 
hearing has been withdrawn, the Board will proceed with its 
review on the present record.  See 38 C.F.R.
§ 20.704 (2001).


REMAND

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA or Act), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA or Act).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  Second, 
the VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.159).  

A preliminary review of the record discloses that additional 
action by the RO is required before the Board can adjudicate 
the issue on appeal.  While the Board regrets the delay 
associated with this remand, this action is necessary to 
ensure that the veteran's claim is fairly adjudicated.  See 
id.  In this regard, the Board finds that the present record 
does not contain sufficient medical information which would 
allow the Board to make an appropriate determination in this 
case.

Specifically, the Board notes that the veteran's service 
medical records indicate the veteran was treated for eye 
problems during his active service.  September 1995 notations 
show the veteran had eye sensitivity to light and dryness of 
unknown etiology, although he was asymptomatic at that time.  
September 1997 notations reveal a diagnosis of left eye 
conjunctivitis.  April 1998 notations show left eye pain with 
discharge for three days, which was diagnosed as 
conjunctivitis.  An April 1998 examination report shows a 
diagnosis of conjunctivitis.  And, a May 1998 report of 
medical history reveals episodes of photophobia.

Additionally, the post service medical evidence includes a 
December 1998 VA eye examination report which indicates the 
veteran had slight hyperopia bilaterally, and had positive 
signs of possible old iritis in the left eye greater than the 
right eye.  The examiner concluded that, based on these 
symptoms and the veteran's other diagnoses of arthritis and 
prostatitis, part of the examiner's differential diagnosis 
was Reiter's syndrome.  The veteran was also noted to 
experience uveitis flare-ups which were deemed to be causing 
photosensitivity.  Lastly, the examiner noted that the 
veteran should be worked-up fully for arthritis, urethritis 
and prostatitis as it was part of the Reiter's syndrome triad 
of iritis, uveitis and arthritis.

A June 1999 VA joints examination report describes that the 
veteran reported a history of photophobia sensitivity at one 
time when diagnosed with iritis, and that further 
ophthalmologic examination was required.  A hint of Reiter's 
syndrome, with no confirmed diagnoses, was suggested.

Lastly, a July 1999 VA eye examination report includes 
diagnoses of ametropia with best corrected visual acuity of 
20/20 in the right eye, and 20/25 + two letters on the left 
eye; and mild signs of old inflammatory reaction or iritis in 
both eyes with pigment on the anterior capsule.  No signs of 
active iritis were noted on the day of the examination, and 
the etiology of the veteran's photophobia was deemed to be 
uveitis during the flare-ups of the uveitis. 

Taking into consideration the above described evidence, the 
Board finds that the present evidence of record does not 
provide sufficient information as to the etiology of the 
veteran's current eye problems and/or as to any links between 
veteran's current symptomatology and his in-service 
symptomatology.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  66 Fed. Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the Act (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.  

2.  The RO should arrange for the veteran 
to undergo a VA examination, conducted by 
an appropriate specialist, to determine 
the etiology of the claimed disorder of 
the eyes, characterized as Reiter's 
syndrome with photosensitivity of the 
eyes.  The examiner should be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests and studies should be conducted.  
Following a review of the veteran's 
medical records and history, including 
his service medical records and the 1998 
and 1999 VA examination reports discussed 
in the body of this decision, and upon 
examination of the veteran, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current disorder of 
the eyes is related to his in-service 
symptomatology/diagnoses.  Additionally, 
the specialist should render an opinion 
as to whether it is at least as likely as 
not that the veteran's disorder of the 
eyes is otherwise etiologically related 
to his military service.  It is requested 
that the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorder.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed in a written 
report.

3.  In addition to any other development 
deemed appropriate by the RO, the RO 
should ensure that the above requested 
development is performed in compliance 
with this REMAND.  Otherwise, immediate 
corrective action should be taken.

4.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for a 
disorder of the eyes, characterized as 
Reiter's syndrome with photosensitivity 
of the eyes.  If the determination 
remains adverse to the veteran, he should 
be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the issues on 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




